Title: To Alexander Hamilton from George Ingersoll, 18 December 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir.
            West Point Decr. 18. 99.
          
          I have received your Letter of the 9th Inst. requesting an explanation of a Man who is on Governors Island at Large belonging to Capt Flemings Company and doing no duty—I presume the General must mean by Capt Fleming & Company, Mr George Fleming the Public Store Keeper at this place and a Detachment of the first Regt. of Infantry under the command of a Serjeant who holds himself responsible to nobody but to Mr George Fleming the Public Store Keeper.
          I find by the General Orders of the 13th of September and proceedings of a General Court Martial whereof Captain Read was president, transmitted me by Captain Freeman then commanding Officer of Fort Jay, there was tried John Kirk & Jonathan Tucker of the Detachment of Infantry at this place for Disertion and found guilty, and by the Genl. order where to receive their punishment under the direction of their several Commanding Officers—Kirk and Tucker where brought to this place and delivered to Mr. Fleming some time after and by accident was informed Mr Fleming had taken them to Fort Jay, and left them, but for what purpose or by whose order I am unable to say, And presume the Man reported to you by Captain Eddins must be one of those Men Kirk or Tucker. My having no Official knowledge of the number or size of the Detachment of Infantry at this place can say nothing of them—
          I am Sir with great respect your most Obedient Sert
          
            Geo Ingersoll
            Capt Comg
          
          Majr Genl. Hamilton
        